—In an action, inter alia, to recover damages for alleged employment discrimination pursuant to Executive Law § 296 and Administrative Code of the City of New York § 8-107, the defendant appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated September 7, 2000, which denied its motion for summary judgment dismissing the complaint as time barred.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our decision in Iatauro v St. John’s Univ. (295 AD2d 478 [decided herewith]). Florio, J.P., O’Brien, Krausman and Luciano, JJ., concur.